GkeeN, J.
delivered the opinion of the court.
Caldwell sued Harris for the balance of an account against his testator, for the hire of negroes. Harris offered as an setoff an account for the rent of 18£ acres of land at $1 25 per acre, *25which Caldwell had rented from him as administrator of Mc-Collum, and had enjoyed. It was objected, that the administrator had no power to rent the land of his intestate, and, therefore, the setoffought not tobe allowed. _ The court overruled the objection, and a verdict and judgment were rendered in favor of the plaintiff for the amount due after deducting the said setoff. The plaintiff appealed to this court. We think the court acted rightly in permitting proof of this amount as a setoff. A party who rents land of another, and goes into possession under him and enjoys the land, cannot, when called on to pay the rent, dispute his landlord’s title. He acknowledged the landlord’s title when he made the contract of lease and took the possession; and he cannot deny it when he is required to restore the possession and pay the rent. Besides there is no evidence in this record showing what was themharacter of interest'the intestate McCollum had in this land. It may havé been only a chattel interest, which would go to the administrator. Let the judgment be affirmed.